Citation Nr: 1519951	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-24 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Office in Buffalo, New York


THE ISSUE

Entitlement to basic eligibility for VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill).   



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel











INTRODUCTION

The Veteran served on active duty in the United States Army from June 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Processing Office in Buffalo, New York. 

The Board observes that the Veteran has also timely perfected an appeal of an entirely separate issue - entitlement to service connection for bipolar disorder - and he has requested a Board hearing via videoconference.  See July 2013 VA Form-9.  However, the Board finds no reason to delay appellate disposition of the instant appeal - pending since 2013 - while he awaits a Board hearing for his psychiatric appeal.  That issue will be certified to the Board in the future, after he is given an opportunity for a hearing.


FINDINGS OF FACT

1.  The Veteran had active military service in the U.S. Army from June 1975 to January 1978. 

2.  In April 2013, VA received his VA Form 22-1990, Application for VA Education Benefits.

3.  The Veteran does not meet the threshold prerequisite to entitlement to Chapter 30 benefits because he first entered active duty as a member of the Armed Forces prior to June 30, 1985.  

4.  Although the Veteran was an eligible veteran for Chapter 34 Vietnam Era GI Bill benefits, he is precluded by law from obtaining benefits under Chapter 34 because the program was terminated by congressional action on December 31, 1989.


CONCLUSION OF LAW

The criteria for basic eligibility to VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill) are not met.  38 U.S.C.A. §§ 3001, 3011, 3012 (West 2014); 38 C.F.R. §§ 21.7040, 21.7042 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it does not apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000). 

The issue in this case regarding eligibility to VA educational benefits turns on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).   Accordingly, no further action is required pursuant to the VCAA.



Analysis

The Veteran seeks basic eligibility for VA educational assistance benefits.  

VA received his VA Form 22-1990, Application for VA Education Benefits, in April 2013, and in the same month, the RO determined that the Veteran was not entitled to Chapter 30 Montgomery GI Bill (MGIB) benefits.  The RO reasoned that the Veteran did not qualify for Chapter 30 MGIB benefits because he did not first enter active duty after June 30, 1985.  In other words, he had already served prior to such date.  The Veteran then timely appealed the RO's decision.

On his August 2013 substantive appeal, the Veteran indicated that he was unable to re-enlist in the service due to mental issues.  He stated that he would have gladly served twenty years had his mental issues been correctly diagnosed and treated.  

Chapter 30 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001 -3036 (West 2014).  VA will pay Chapter 30 educational assistance to an eligible Veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130. 

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a)(1)(A) (West 2014); 38 C.F.R. § 21.7042(a)(1)-(2) (2014). 

The Veteran in this case does not meet the threshold mandatory eligibility requirements for Chapter 30 MGIB benefits under 38 U.S.C.A. § 3011(a)(1)(A) because he did not first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985.  Rather, as indicated above, he first became a member of the Armed Forces and first entered active duty in June 1975, so prior to June 30, 1985.  See DD Form 214.  

The Board notes further that Chapter 34 educational assistance (Vietnam Era GI Bill) was established for those Veterans who (A) served for a period of more than 180 days, any part of which occurred after January 31, 1955, and before January 1, 1977, and who were discharged or released therefrom under conditions other than dishonorable; or (B) who contracted with the Armed Forces and were enlisted in or assigned to a reserve component prior to January 1, 1977, and as a result of such enlistment or assignment served on active duty for a period of more than 180 days, any part of which commenced within 12 months after January 1, 1977, and were discharged or released therefrom under conditions other than dishonorable; or (C) were discharged or released from active duty, any part of which was performed after January 31, 1955, and before January 1, 1977, or following entrance into active service from an enlistment provided for under subparagraph (b) because of a service-connected disability.  38 U.S.C.A. § 3452(a)(1).  However, by congressional action, the entire Chapter 34 program expired on December 31, 1989.  See 38 U.S.C.A. § 3462(e). 

Based on the Veteran's active service dates and his honorable discharge, he was eligible for Chapter 34 benefits.  See 38 U.S.C.A. § 3452(a)(1).  However, he cannot be afforded Chapter 34 benefits after the December 31, 1989, termination date under the applicable statute.  Thus, despite his basic eligibility, the Chapter 34 program expired on December 31, 1989, and educational benefits may not be retroactively awarded after the program's expiration date.  See again 38 U.S.C.A. § 3462(e).  VA cannot provide any retroactive educational assistance benefits under Chapter 34 as it is precluded by law. 

While the Board is sympathetic to the Veteran's claim, VA (including the Board) is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The Board appreciates the Veteran's forthright statements regarding his inability to re-enlist due to mental issues; however, the Board is without authority to grant benefits simply on the basis that it might be perceived as equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Indeed, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

The legal criteria governing the payment of educational assistance benefits are clear and specific and the Board is without the authority to disregard the applicable law, notwithstanding any extenuating circumstances that may have existed at the relevant time in question.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefit. 
As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.  

ORDER

Basic eligibility to VA educational assistance benefits is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


